Exhibit POST OFFICE BOX 787 LEBANON, TENNESSEE 37088-0787 C B R L G R O U P, I N C. Investor Contact: Diana S. Wynne Senior Vice President, Corporate Affairs (615) 443-9837 Media Contact: Julie K. Davis Director, Corporate Communications (615) 443-9266 CBRL GROUP, INC. PROVIDES UPDATE ON RESTAURANTS AFFECTED BY SEVERE WEATHER ¾¾¾¾¾ All Units Are Open For Business LEBANON, Tenn. – September 23, 2008 – CBRL Group, Inc. (Nasdaq: CBRL) today reported that allCracker Barrel Old Country Store® locations are open and operating, following repair and clean-up efforts due to the effects of recent storms, including Hurricane Ike. As of today, sales of approximately 50 Cracker Barrel stores have been affected by tropical storms, hurricanes and community flooding in the quarter to date. This equates to approximately 90 days of lost sales with an estimated system wide impact of 0.2% for the first quarter. Approximately five units incurred minor property damage.
